Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No.333-187080) and Form S-8 (No. 33-51189, 33-54347, 333-127246, 333-138577, 333-146068, 333-148334, 333-152344, 333-161939 and 333-188846) of Thermo Fisher Scientific Inc. of our report dated February 26, 2015 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts February 26, 2015
